Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
                                                                    DETAILED ACTION
Information Disclosure Statement
An information disclosure statement has not been received. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
    Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2 and 12-14 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Bilas et al (US 2019/0172607). 
	Regarding Claim 1, Bilas (In Fig 1) discloses an electrical conveyance assembly (100), comprising: a substrate (104), the substrate including an electrically insulating material (insulative material, ¶ 18, II. 1-10); and a plurality of electrical conductors (102) connected to the substrate via additive manufacturing (¶ 19, II. 7-11).
Regarding Claim 2, Bilas discloses the limitations of claim 1, however Bilas (In Fig 1) further discloses wherein the substrate includes an internal lattice structure formed via additive manufacturing (¶ 30, II. 1-9).
Regarding Claim 12, Bilas discloses the limitations of claim 1, however Bilas (In Fig 1) further discloses wherein the conveyance assembly further including a layer of insulation (insulative material, ¶ 18, II. 7-10) 
Regarding Claim 13, Bilas (In Fig 1) discloses a method of forming an electrical conveyance assembly (100), the method comprising: providing a plurality of electrical conductors (102); and forming, via additive manufacturing (¶ 19, II. 7-11), a substrate (104) of an electrically insulating material (insulative material, ¶ 18, II. 1-10) at least partially around the plurality of electrical conductors (102), (Fig 1).
Regarding Claim 14, Bilas discloses the limitations of claim 13, however Bilas (In Fig 1) further discloses wherein forming the substrate (104) includes forming an internal lattice structure (¶ 30, II. 1-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Bilas in view of Joshi et al (US 2020/0187392).
Regarding Claim 3, Bilas discloses the limitations of claim 1, however Bilas does not disclose wherein the substrate includes an internal fluid channel.
Instead Joshi (In Figs 1-5) teaches wherein the substrate (110), (Fig 3A) includes an internal fluid channel (152).

Regarding Claim 4, Bilas in view of Joshi discloses the limitations of claim 3, however Joshi (In Figs 1-5) further teaches wherein the internal fluid channel (170) is configured to provide active cooling for at least one electrical conductor (130) of the plurality of electrical conductors (130), (¶ 33, II. 12-22), (Fig 5).
Regarding Claim 15, Bilas discloses the limitations of claim 13, however Joshi does not disclose wherein forming the substrate includes forming one or more internal fluid channels configured for active cooling of at least one electrical conductor of the plurality of electrical conductors.
Instead Joshi (In Figs 1-5) teaches wherein forming the substrate (112), (Fig 3A) includes forming one or more internal fluid channels (170) configured for active cooling of at least one electrical conductor (130) of the plurality of electrical conductors (130), ¶ 33, II. 12-22), (Fig 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bilas with Joshi with an internal fluid channel in the substrate to benefit from adequately remove sufficient heat to effectively lower the operating temperature of the electronic module while (Joshi, ¶ 2, II. 1-9).
Claims 5-6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Bilas in view of Kozlovski (US 10,980,131).
Regarding Claim 5, Bilas discloses the limitations of claim 1, however Bilas does not disclose wherein a sensor integrally formed with the substrate.
Instead Kozlovski (In Fig 2A) teaches wherein a sensor (202) integrally formed with the substrate (printed circuit board, Col 17, II. 34-48).

Regarding Claim 6, Bilas in view of Koslovski discloses the limitations of claim 5, however Kozlovski (In Fig 2A) further teaches wherein the sensor (202) includes a temperature sensor (Col 17, II. 48-55), a strain sensor, and/or a vibration sensor.
Regarding Claim 16, Bilas discloses the limitations of claim 1, however Bilas does not disclose wherein forming the substrate includes forming the substrate at least partially around an identifier and/or a sensor.
Instead Kozlovski (In Fig 2A) teaches wherein forming the substrate (printed circuit board, Col 17, II. 34-48) includes forming the substrate at least partially around an identifier and/or a sensor (202).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bilas with Kozlovski with substrate partially around the sensor to benefit from sensing information indicative of possible overheating during operation of the component carrier (Weis et al, US 10,973,113 - -  Col 4, II. 43-52).
Claims 7-8 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Bilas in view of Weis et al (US 10,973,113).
Regarding Claim 7, Bilas discloses the limitations of claim 1, however Bilas does not disclose a heatsink connected to the substrate.
Instead Weis (In Fig 1) teaches a heatsink (128) connected to the substrate (102).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bilas with Weis with a heat sink connected to the substrate and made by additive 
Regarding Claim 8, Bilas in view of Weis discloses the limitations of claim 7, however Weis (In Fig 1) further teaches wherein the heatsink (128) is formed via additive manufacturing (Col 6, II. 47-50).
Regarding Claim 17, Bilas discloses the limitations of claim 13, however Bilas does not disclose wherein the method including forming, via additive manufacturing, a heatsink on a surface of the substrate.
Instead Weis (In Fig 1) teaches wherein the method including forming, via additive manufacturing (Col 6, II. 47-50), a heatsink (128) on a surface of the substrate (102), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bilas with Weis with a heat sink connected to the substrate and made by additive manufacturing to benefit from further promoting heat dissipation of interior of the component carrier (Weis, Col 12, II. 43-46).
Claims 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Bilas in view of Kozlak et al (US 8,858,856).
Regarding Claim 9, Bilas discloses the limitations of claim 1, however Bilas does not disclose wherein an identifier connected to the substrate.
Instead Kozlak (In Figs 2A-2C) teaches wherein an identifier (38) connected to the substrate (30).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bilas with Kozlak with an identifier connected to the substrate to benefit from tracking the large quantities of 3D object built, particularly when such 3D objects typically require post build operation before completion (Kozlak, Col 1, II. 56-59).
Regarding Claim 10, Bilas in view of Kozlak discloses the limitations of claim 9, however Kozlak (In Figs 2A-2C) further teaches wherein the identifier (38) includes an RFID tag (RFID tag, Col 5, II. 18-23) integrally formed with the substrate (30), (Fig 2C).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Bilas in view of Woida (US 9, 837, 191).
Regarding Claim 11, Bilas discloses the limitations of claim 1, however Bilas does not disclose wherein a snap-in connector (Col 4, 11-12) pin connected to an electrical conductor of the plurality of electrical conductors.
Instead Woida (In Fig 3A) teaches wherein a snap-in connector (304) pin connected to an electrical conductor (302) of the plurality of electrical conductors (302), (Fig 3A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bilas with Woida with a nap-in connector pin connected to an electrical conductor of the plurality of electrical conductor to benefit from creating an electrical connection carrying data, coupling the cable to a device (Woida, Col 2, II. 27-31).
Claims 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Bilas Fig 1 in view of Bilas Fig 9.
Regarding Claim 18, Bilas discloses the limitations of claim 13, however Bilas in Fig 1 does not disclose wherein forming the substrate includes forming a projection at or about a middle of the substrate such that some of the electrical conductors of the plurality of electrical conductors are disposed on both sides of the projection.
Instead Bilas (In Fig 9) further discloses wherein forming the substrate (104) includes forming a projection (projection in the middle of substrate 104 with a through hole) at or about a middle of the substrate such that some of the electrical conductors (102) of the plurality of electrical conductors (102) are disposed on both sides of the projection (Fig 9).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bilas Fig 1 with Bilas Fig 9 with a projection in the middle of the substrate dividing harness conductors on the both sides of the projection to benefit from connecting the substrate electrical 
Regarding Claim 19, Bilas discloses the limitations of claim 13, however Bilas in Fig 1 does not discloses wherein forming the substrate includes providing the substrate with a substantially rectangular cross-sectional shape and providing the substrate with a plurality of non-uniform bends.
Instead Bilas (In Fig 9) further discloses wherein forming the substrate (104) includes providing the substrate with a substantially rectangular cross-sectional shape (Fig 9) and providing the substrate (104) with a plurality of non-uniform bends (Fig 9).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bilas Fig 1 with Bilas Fig 9 with substrate including rectangular cross-sectional shape and providing the substrate with a plurality of non-uniform bends to benefit from connecting the substrate electrical connection to that of motor vehicle while providing increased stiffness by the substrate formed in a particular shape conforming to headliner, trim panel, body panel, floor panel and hood liner of the vehicle (Bilas, Col 5, II. 23-36).
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Bilas in view of Sloat (US 10,044,175).
Regarding Claim 20, Bilas discloses the limitations of claim 13, however Bilas does not discloses wherein the substrate is formed to be compatible with aircraft loading, temperatures, and vibrations.
Instead Sloat (In Fig 3) teaches wherein the substrate (40) is formed to be compatible with aircraft loading, temperatures, and vibrations (¶ 13, II. 1-12).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bilas with Sloat with a substrate formed to be compatible with aircraft loading, temperature and vibrations to benefit from providing prolong operation at elevated temperatures and under relatively severe thermal cycling conditions enhancing reliability (Sloat, Col 13, II. 1-4).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additive Manufacturing Cooling Assemblies for Thermal and/or Mechanical Systems and Methods for Manufacturing the Assemblies US 11,006,549, Optical and Optoelectronic Assembly and Method for the Production Thereof US 10,741,995, Large Structural Monitoring with a Substrate –Free Flexible Sensor System US 10,903,415, Micro jet-Cooled Flanges for Electronic Devices US 2020/0350233. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835